Fourth Court of Appeals
                                San Antonio, Texas
                                     October 12, 2016

                                   No. 04-16-00252-CV

                            Jean Eckford HARDAWAY, Et al.,
                                        Appellants

                                             v.

                           Lou Eda Korth Stubbs NIXON, Et al.,
                                       Appellees

                From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 12-09-0188-CVK
                       Honorable Russell H. Wilson, Judge Presiding


                                      ORDER
       Leticia Escamilla's notification of late reporter's record is hereby GRANTED. Time is
extended to October 14, 2016.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court